        Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 1 of 31



1                                                          Hon. James L. Robart
2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
9                               AT SEATTLE
10   JOHNNY B. DELASHAW, JR.,
                                            No. 18-cv-00537-JLR
11                         Plaintiff,
                                            DEFENDANT CHARLES COBBS’
12        v.                                SECOND MOTION FOR
                                            SUMMARY JUDGMENT
13   SEATTLE TIMES COMPANY and
     CHARLES COBBS,                         NOTE ON MOTION CALENDAR:
14                                          July 31, 2020
                           Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

                                                                        LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                    MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                  600 University Street, Suite 2700
     (No. 18-cv-00537-JLR)                                        Seattle, Washington 98101-3143
                                                                           (206) 467-1816
            Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 2 of 31



1                                                TABLE OF CONTENTS
2    I.       INTRODUCTION ....................................................................................................1
3    II.      FACTUAL AND PROCEDURAL BACKGROUND..............................................2
              A.   Dr. Delashaw Caused Considerable Turmoil at SNI ....................................2
4
              B.   Dr. Cobbs Sent the Armada Letter to Address Matters of Public
5                  Concern .........................................................................................................3
              C.   MQAC’s Investigation and Decisions Confirm that the Types of
6                  Complaints Raised in the Armada Letter Addressed Matters of
                   Public Concern ..............................................................................................4
7
              D.   Dr. Cobbs Discussed Dr. Delashaw’s Misconduct with Select Third
8                  Parties ............................................................................................................5
              E.   The Court Concluded that Dr. Delashaw Presented Evidence
9                  Sufficient to Allege Dr. Cobbs Acted with Malice with Respect to
                   Only Two Statements ....................................................................................6
10
              F.   Dr. Mayberg Communicated with the Times without Dr. Cobbs’
11                 Knowledge ....................................................................................................6
              G.   Dr. Cobbs Had No Knowledge of or Involvement in Anonymous
12                 Emails ...........................................................................................................7
13   III.     STATEMENT OF ISSUES ......................................................................................7
     IV.      EVIDENCE RELIED UPON ...................................................................................8
14
     V.       AUTHORITY AND ARGUMENT ..........................................................................8
15            A.   Summary Judgment Standard .......................................................................8
16            B.   The Court Should Dismiss Dr. Delashaw’s Defamation Claim. ..................9
                   1.       Dr. Delashaw must address what the Armada Letter actually
17                          says. ...................................................................................................9
18                 2.       The Armada Letter was substantially true. .....................................10
                            a.          The Court, not the jury, determines the “sting.” .................10
19
                            b.          The “sting” of the Armada Letter were the numerous
20                                      serious concerns about Dr. Delashaw’s disruptive
                                        behavior...............................................................................10
21                          c.          Dr. Delashaw has not challenged the truth of the
                                        “sting.” ................................................................................11
22
                   3.       Dr. Delashaw cannot establish by clear and convincing
23                          evidence that the remaining statements were false and/or
                            harmed his reputation. .....................................................................12
24                          a.          Dr. Delashaw cannot establish by clear and
                                        convincing evidence that his “leadership and
25                                      management style” was not a “common thread”
                                        linking the loss of many team members. ............................13
26

                                                                                                                     LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                                                MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                                               600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page i                                                                            Seattle, Washington 98101-3143
                                                                                                                        (206) 467-1816
           Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 3 of 31



1                                b.   Dr. Delashaw cannot prove by clear and convincing
                                      evidence that Dr. Cobbs caused reputational damage. .......14
2
                              c.      Dr. Delashaw cannot prove by clear and convincing
3                                     evidence that Dr. Cobbs caused lost income. .....................15
                       4.     The HCQIA provides immunity for Dr. Cobbs’ statements. ..........16
4
                              a.      The HQCIA protects individuals who provide
5                                     information to a professional review body
                                      “regarding the … professional conduct of a
6                                     physician” absent a showing of knowing falsity.................16
                              b.      Swedish and the MEC are “professional review
7                                     bod[ies].”.............................................................................17
8                             c.      The HQCIA immunizes Dr. Cobbs, even where the
                                      intra-corporate privilege might not. ....................................17
9                             d.      Dr. Delashaw cannot prove knowing falsity. ......................18
10                     5.     Dr. Delashaw must but cannot prove actual malice........................19
                              a.      Whether Dr. Delashaw is a public figure and
11                                    whether the Armada Letter addressed public
                                      concerns are questions of law. ............................................19
12
                              b.      Dr. Delashaw is a public figure...........................................20
13                            c.      Dr. Cobbs’ statements addressed matters of public
                                      concern. ...............................................................................21
14
                              d.      The Court already concluded Dr. Delashaw cannot
15                                    prove Dr. Cobbs acted with actual malice in making
                                      certain statements. ...............................................................22
16           C.        The Court Should Dismiss Dr. Delashaw’s Civil Conspiracy and
                       Tortious Interference Claims ......................................................................22
17
                       1.     Dr. Delashaw’s conspiracy and tortious interference claims
18                            are impermissibly based on “mere suspicion.” ...............................23
                       2.     Dr. Cobbs’ efforts to remove Dr. Delashaw from a
19                            leadership role are not inconsistent with a lawful or honest
                              purpose. ...........................................................................................23
20
                       3.
                      The Court concluded that the only potentially false
21                    information contained in the Times’ Articles related to
                      financial incentives. ........................................................................24
22   VI.     CONCLUSION .......................................................................................................24
23

24

25

26

                                                                                                                  LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                                             MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                                            600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page ii                                                                        Seattle, Washington 98101-3143
                                                                                                                     (206) 467-1816
           Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 4 of 31



1                                              TABLE OF AUTHORITIES
2    Cases
3    Alpine Indus. Computers, Inc. v. Cowles Pub. Co.,
       114 Wn. App. 371, 57 P.3d 1178 (2002),
4      amended, 64 P.3d 49 (Wash. Ct. App. 2003) .................................................................21
     AR Pillow Inc. v. Maxwell Payton, LLC,
5      C11-1962RAJ, 2012 WL 6024765 (W.D. Wash. Dec. 4, 2012) ....................................12
6    Castello v. City of Seattle,
       C10-1457MJP, 2010 WL 4857022 (W.D. Wash. Nov. 22, 2010)..............................8, 12
7    Celotex Corp. v. Catrett,
       477 U.S. 317 (1986) ..........................................................................................................8
8
     Cline v. Indus. Maint. Eng'g. & Contracting Co.,
9      200 F.3d 1223 (9th Cir. 2000) ..........................................................................................8
     Corbit v. J. I. Case Co.,
10     70 Wn.2d 522, 424 P.2d 290 (1967) ...............................................................................24
11   Daniel Goldreyer, Ltd. v. Dow Jones & Co., Inc.,
       259 A.D.2d 353, 687 N.Y.S.2d 64 (N.Y.A.D.1999).......................................................20
12   Exner v. Am. Med. Ass'n
       12 Wn. App. 215, 224, 529 P.2d 863 (1974) ............................................................20, 21
13
     Gertz v. Robert Welch, Inc.,
14     418 U.S. 323, 94 S.Ct. 2997 (1974) ................................................................................20
     Herron v. KING Broad. Co.,
15     746 P.2d 295 (1987)........................................................................................................18
16   Holman v. Coie,
       11 Wn. App. 195, 522 P.2d 515 (1974) ..........................................................................23
17   Johnson v. Ryan,
       186 Wn. App. 562, 346 P.3d 789 (2015) ........................................................................19
18
     Johnston v. Hidden Cove Prop. Owners Ass'n LLC,
19     195 Wn. App. 1008 (2016) .............................................................................................23
     Kunajukr v. Lawrence & Mem'l Hosp., Inc.,
20     3:05-CV-1813J, 2009 WL 651984 (D. Conn. Jan. 12, 2009) ...................................16, 17
21   Manzari v. Associated Newspapers Ltd.,
       30 F.3d 881 (9th Cir. 2016) ............................................................................................20
22   Moe v. Wise,
       989 P.2d 1148 (1999)........................................................................................................6
23
     Mohr v. Grant,
24     153 Wn.2d 812, 108 P.3d 768 (2005) .................................................................10, 11, 12
     Naini v. King Cty. Hosp. Dist. No. 2,
25     C19-0886-JCC, 2019 WL 5294783 (W.D. Wash. Oct. 18, 2019) ..................................16
26   Paterson v. Little, Brown & Co.,
       502 F. Supp. 2d 1124 (W.D. Wash. 2007)......................................................................20
                                                                                                                    LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                                               MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                                              600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page iii                                                                         Seattle, Washington 98101-3143
                                                                                                                       (206) 467-1816
            Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 5 of 31



1    Prudential Ins. Co. v. Black,
        211 F.3d 1274 (9th Cir. 2000) ....................................................................................8, 18
2
     Schmalenberg v. Tacoma News, Inc.,
3       87 Wn. App. 579, 943 P.2d 350 (1997) ................................................................1, 12, 15
     Seaside Inland Transp. v. Coastal Carriers LLC,
4       2:17-CV-00143-SMJ, 2019 WL 4918747 (E.D. Wash. Oct. 4, 2019) ...........................24
5    Snyder v. Phelps,
        562 U.S. 443, 131 S. Ct. 1207 (2011) .............................................................................22
6    Tilton v. Cowles Pub. Co.,
        76 Wn.2d 707, 459 P.2d 8 (1969) ...................................................................................20
7
     U.S. ex rel. Klein v. Omeros Corp.,
8       897 F. Supp. 2d 1058 (W.D. Wash. 2012)......................................................................19
     Valdez-Zontek v. Eastmont Sch. Dist.,
9       154 Wn. App. 147, 225 P.3d 339 (2010) ............................................................19, 20, 21
10   Waldbaum v. Fairchild Publications, Inc.,
        627 F.2d 1287 (D.C.Cir.1980) ........................................................................................20
11   Woody v. Stapp,
        146 Wn. App. 16, 189 P.3d 807 (2008) ..........................................................................23
12
     Statutes
13   42 U.S.C. § 11111 ...................................................................................................16, 17, 18
14   42 U.S.C. § 11151 ...............................................................................................................17
     RCW 7.71.020 ....................................................................................................................16
15
     Rules
16   Fed. R. Civ. P. 10(c) .............................................................................................................2
17   Fed. R. Civ. P. 56(a) .............................................................................................................8

18

19

20

21

22

23

24

25

26

                                                                                                                      LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                                                 MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                                                600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page iv                                                                            Seattle, Washington 98101-3143
                                                                                                                         (206) 467-1816
          Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 6 of 31



1                                        I. INTRODUCTION
2           On November 4, 2016, Defendant Dr. Charles Cobbs sent a letter (“Armada
3    Letter”) to Anthony Armada, the CEO of Swedish Health Services (“Swedish”),
4    identifying serious concerns numerous physicians, employees, and staff had raised about
5    the professional conduct of Plaintiff Dr. Johnny Delashaw, who was then the Chair of the
6    Swedish Neurosciences Institute (“SNI”). The letter addressed a matter of serious public
7    concern: Dr. Delashaw’s unprofessional conduct was creating an increased risk to patient
8    safety at SNI and contributing to the loss of experienced personnel. Washington’s
9    Medical Quality Assurance Commission (“MQAC”) confirmed that the matters addressed
10   in the Armada Letter were of public concern when it conducted an investigation into
11   allegations of Dr. Delashaw’s abusive treatment of nurses and concluded that
12   Dr. Delashaw was a disruptive physician whose conduct contributed to staff departures
13   and jeopardized patient safety.
14          But as Dr. Delashaw concedes “this lawsuit is not about those complaints.” Dkt.
15   140 at 6 (emphasis original). Dr. Delashaw cannot take issue with the avalanche of
16   criticisms launched against him. Indeed, rather than alleging that the core of the Armada
17   Letter was false and defamatory, Dr. Delashaw attacks minor word choices that ultimately
18   do not change the overall purpose, meaning, or impact of the letter. Given that the core
19   statements at the heart of the letter are not at issue in this case, “no reasonable person
20   could find that falsity of th[e] minor sort” complained about by Dr. Delashaw was a
21   “factual cause of damage that would not have occurred anyway, due to the gist of the
22   [letter] being true.” Schmalenberg v. Tacoma News, Inc., 87 Wn. App. 579, 602–04, 943
23   P.2d 350, 363–64 (1997). Because the “gist” of the Armada Letter was true, the two
24   remaining categories of allegedly defamatory statements at issue here cannot form the
25   basis of a defamation claim.
26          There are numerous other problems with Dr. Delashaw’s claims, but they all boil

                                                                                         LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                       MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                   600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 1                                                Seattle, Washington 98101-3143
                                                                                            (206) 467-1816
             Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 7 of 31



1    down to this: Dr. Delashaw must prove each element of his claims by clear and
2    convincing evidence. When put to that test, Dr. Delashaw will be unable to meet his high
3    burden to sue based on Dr. Cobbs’ speech. The goal of the summary judgment process is
4    to dispose of non-meritorious claims without the need of an expensive and time
5    consuming trial. Dr. Delashaw’s claims against Dr. Cobbs are exactly that.
6                        II. FACTUAL AND PROCEDURAL BACKGROUND 1
7               Dr. Cobbs provided a detailed factual account in his First Motion for Summary
8    Judgment (“1st Cobbs MSJ”), Dkt. 116, many of which were incorporated in the Court’s
9    Order on Defendants’ Motions for Summary Judgment (“MSJ Order”), Dkt. 160.
10   Dr. Cobbs incorporates by reference the factual statements set forth in the 1st Cobbs MSJ
11   and MSJ Order as though fully set forth herein. See Fed. R. Civ. P. 10(c). Pertinent
12   portions of those factual statements, as well as additional facts, are included here.
13   A.         Dr. Delashaw Caused Considerable Turmoil at SNI
14              “Dr. Delashaw’s arrival at Swedish Cherry Hill, promotion to Chairman of
15   Neurosurgery and Spine at SNI, and management tactics at SNI caused a considerable
16   amount of turmoil at SNI.” Dkt. 160 at 2. “By January 2015, roughly 16 months after
17   SNI hired Dr. Delashaw, SNI had received 32 Quality Variance Reports (‘QVR’) and 17
18   behavior reports about Dr. Delashaw—a number that Swedish’s 30(b)(6) deponent
19   testified seemed ‘high.’” Id. at 3 (quoting Dkt. 117 (Declaration of Jehiel I. Baer), Ex. 1
20   at 124:25-125:8.). “In January 2016, an anonymous whistleblower filed a complaint with
21   DOH noting that there had been numerous internal complaints filed within Swedish about
22   ‘quality issues related to the neurosurgical service’ at Swedish’s Cherry Hill campus,
23   where Dr. Delashaw worked.” Dkt. 160 at 5 (quoting Dkt. 117, Ex. 12 at JDEL_026824-
24   26). “In addition to the whistleblower complaints, several more individuals filed internal
25   complaints against Dr. Delashaw in 2016.” Dkt. 160 at 6; see also Declaration of
26
     1
         Exhibits A–R referenced herein are attached to the Declaration of Malaika Eaton filed herewith.
                                                                                                    LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                                 MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                              600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 2                                                           Seattle, Washington 98101-3143
                                                                                                       (206) 467-1816
          Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 8 of 31



1    Dr. Ryder Gwinn (“Gwinn Decl.”) ¶¶ 4–5, 10.
2    B.      Dr. Cobbs Sent the Armada Letter to Address Matters of Public Concern
3            On November 4, 2016, Dr. Cobbs sent the Armada Letter “outlin[ing] concerns
4    that Dr. Cobbs claimed were raised by physicians, nurses, and staff about Dr. Delashaw
5    that fell into the following categories: (i) a pattern of intimidation, harassment, and
6    retaliation; (ii) discouraging the reporting of errors; (iii) discouraging staff from asking
7    questions; (iv) contributing to the loss of experienced personnel; (v) jeopardizing patient
8    safety with disruptive behavior; and (vi) interfering with other physicians’ referrals and
9    practices.” Dkt. 160 at 6. 2 “Although Dr. Cobbs was the only signatory to the Armada
10   Letter, he received input from multiple Swedish surgeons on its content.” Id.; see also
11   Gwinn Decl. ¶¶ 6–7. Dr. Cobbs later forwarded the Armada Letter to Chief of Staff
12   Dr. Peggy Hutchison and other members of the Medical Executive Committee (“MEC”).
13           The word “unanimous”—which Dr. Delashaw now focuses on as one of the two
14   remaining thrusts of his defamation claim against Dr. Cobbs—first appeared in draft
15   minutes prepared by Dr. Jens Chapman. Dkt. 117, Ex. 32 at COBBS00000293. It was
16   preserved through multiple iterations of the draft Armada Letter and attachments, which
17   had been reviewed and edited by many SNI surgeons. E.g., Dkt. 117, Ex. 33 at
18   COBBS00000367; see also Gwinn Decl. ¶¶ 6–8. Dr. Cobbs did not choose that language;
19   he simply adopted it after the other SNI surgeons implicitly acknowledged its truth. Id.
20           Indeed, Dr. Delashaw will be unable to present testimony from any SNI surgeon
21   either (i) that such surgeon told Dr. Cobbs that the statements in the letter were inaccurate
22   before it was sent or (ii) that the majority of SNI surgeons supported Dr. Delashaw’s
23   leadership. See, e.g., Gwinn Decl. ¶ 10 (“I had communications with 12 other SNI
24   doctors, all of whom had expressed similar concerns. Including me, that accounts for 13
25   of the SNI doctors, which is almost all of the department at the time.”).
26   2
      Dr. Delashaw does not challenge the veracity of these statements. See, Dkt. 140 at 8 (defining scope of
     Dr. Delashaw’s defamation claim to exclude the reporting of others’ concerns about him).
                                                                                                   LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                                MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                             600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 3                                                          Seattle, Washington 98101-3143
                                                                                                      (206) 467-1816
          Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 9 of 31



1

2

3
                                                                  3
4

5            Although no surgeon has testified in this case that he told Dr. Cobbs the letter was
6    inaccurate before it was sent, Swedish administrators promptly took the position that the
7    stated concerns and expressed desire to remove Dr. Delashaw from his role as SNI Chair
8    were Dr. Cobbs’ opinions and not unanimously held. Ex. B at 202:6-203:1 (describing
9    the belief of former Swedish CEO Anthony Armada and former Swedish Seattle COO
10   June Altaras that the concerns outlined in the letter were not unanimously held by SNI
11   surgeons); Ex. C. Accordingly, even if the “unanimous” language were technically false,
12   it ultimately played no role in shaping the administration’s opinion of Dr. Delashaw.
13   C.      MQAC’s Investigation and Decisions Confirm that the Types of Complaints
             Raised in the Armada Letter Addressed Matters of Public Concern
14
             “Beginning in May 2016, a DOH investigator, Stephen Correa, interviewed
15
     Dr. Peggy Hutchison and six nurses about Dr. Delashaw’s behavior as part of a MQAC
16
     investigation into Dr. Delashaw.” Dkt. 160 at 7. “These individuals consistently reported
17
     concerns about: (i) the toxic environment created by Dr. Delashaw’s behavior and
18
     intimidation; (ii) hypothetical and actual patient safety issues caused by SNI staff
19
     discomfort when communicating with Dr. Delashaw; (iii) fear of retaliation; and (iv) nurse
20
     and staff departures because of Dr. Delashaw’s misconduct.” Id. at 7–8. “Some of the
21
     individuals that Mr. Correa interviewed acknowledged that they had left Swedish Cherry
22
     Hill because of Dr. Delashaw.” Id. at 8.
23
             MQAC investigated the types of complaints raised in the Armada Letter and
24
     3
25

26
              Notably, Dr. Delashaw has a joint defense agreement with Dr. Oskouian and others and has thus
     refused to produce many of his communications with Dr. Oskouian. See Dkt. 63.
                                                                                                 LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                              MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                           600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 4                                                        Seattle, Washington 98101-3143
                                                                                                    (206) 467-1816
          Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 10 of 31



1    attachments because those complaints addressed matters of public concern. “MQAC’s
2    express mission is to promote patient safety through the discipline of physicians.”
3    Dkt. 160 at 71. And, MQAC ultimately concluded that the types of conduct complained
4    about in Dr. Cobbs’ letter put patient safety at risk. Id. at 8–9. Among its numerous
5    findings and conclusions adverse to Dr. Delashaw, the MQAC Order stated:
6           As a result of [Dr. Delashaw’s] disruptive behavior, multiple nurses left
            their positions at Swedish . . . . As a result, patients and the public were put
7           at increased risk. (Id. ¶¶ 1.28-1.30.)
8    Id. at 9 (emphasis added; quoting Dkt. 117, Ex. 35 ¶¶ 1.28-1.30). Based on its findings,
9    “MQAC concluded that Dr. Delashaw’s conduct [was a violation] that ‘[c]aused moderate
10   patient harm or risk of moderate to severe patient harm,’ WAC 246-16-810.” Dkt. 160 at
11   10 (quoting Dkt. 117, Ex. 35 ¶ 2.6). Patient safety—and the actions or omissions of
12   physicians which place patient safety in jeopardy—are matters of public concern.
13   D.     Dr. Cobbs Discussed Dr. Delashaw’s Misconduct with Select Third Parties
14          Dr. Cobbs, in seeking advice on how to proceed, reached out to select third parties,
15   including Dr. Laws and Dr. Newell, to discuss Dr. Delashaw’s misconduct. Dr. Laws is
16   Dr. Cobbs’ longtime mentor, see, e.g., Ex. D at 7:5-6, 16:1-10, and Dr. Newell was SNI’s
17   co-founder, who had been wrongfully terminated by Swedish a month earlier in retaliation
18   for opposing Dr. Delashaw’s misconduct, see Ex. E at 2-3; see also Dkt. 160 at 4.
19          Dr. Cobbs’ limited communications with select third parties about Dr. Delashaw
20   did nothing to hurt Dr. Delashaw’s reputation in those recipients’ eyes—Dr. Delashaw
21   had already effectively done so on his own. For example, Dr. Laws testified that, before
22   Dr. Cobbs reached out to him for advice on how to deal with Dr. Delashaw, Dr. Laws
23   already felt disdain for Dr. Delashaw. Ex. D at 39:10-15. Similarly, Dr. Newell had
24   lodged complaints against Dr. Delashaw, which ultimately led to his wrongful termination
25   by Swedish. See, e.g., Ex. E at 2-3; see also Dkt. 160 at 4. Dr. Delashaw cannot show
26   that any outsiders’ opinion of him worsened because of Dr. Cobbs’ correspondence.

                                                                                        LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                      MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                  600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 5                                               Seattle, Washington 98101-3143
                                                                                           (206) 467-1816
          Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 11 of 31



1    E.      The Court Concluded that Dr. Delashaw Presented Evidence Sufficient to
             Allege Dr. Cobbs Acted with Malice with Respect to Only Two Statements
2
             Dr. Cobbs previously moved for partial summary judgment on several issues.
3
     Dkt. 116. Dr. Cobbs argued, among other things, that his statements within Swedish were
4
     protected under the intra-corporate communication privilege because Dr. Delashaw
5
     admitted that Dr. Cobbs believed in the truth of his statements to Swedish administrators
6
     and, accordingly, could not have acted with actual malice as required to establish
7
     forfeiture of the privilege. Id. at 17-20. The Court concluded that “Dr. Delashaw
8
     establishe[d] a genuine dispute of material fact” as to whether Dr. Cobbs acted with actual
9
     malice in making only “two of the[] seven categories of statements” identified by
10
     Dr. Delashaw: “Dr. Cobbs’ claims that (1) SNI surgeons unanimously opposed
11
     Dr. Delashaw and (2) Dr. Delashaw caused the mass personnel departures from SNI.”
12
     Dkt. 160 at 60-61; 4 see also, id. at 64 (“The court also concludes, however, that Dr.
13
     Delashaw has failed to identify a genuine dispute of material fact on whether Dr. Cobbs
14
     acted with actual malice in making any of the other categories of statements identified in
15
     Dr. Cobbs’ letter to Swedish.”). The Court also concluded that, at least with respect to the
16
     intra-corporate communication privilege, “Dr. Delashaw could establish forfeiture of the
17
     privilege as to the remaining five categories of statements by relying on other forfeiture
18
     arguments.” Id. at 69 (citing Moe v. Wise, 989 P.2d 1148, 1157 (1999)). This motion
19
     addresses other protections that apply to Dr. Cobbs’ statements.
20
     F.      Dr. Mayberg Communicated with the Times without Dr. Cobbs’ Knowledge
21
             While all of the complaints and investigations concerning Dr. Delashaw were
22
     swirling in and around Swedish, SNI co-founder Dr. Marc Mayberg, was communicating
23
     with the Times about the healthcare system, generally, as well as about Swedish and
24
     Dr. Delashaw. Ex. F at 121:25–123:2. But both Dr. Cobbs and Dr. Mayberg testified that
25

26   4
      Dr. Delashaw’s characterization of the Armada Letter does not accurately describe what it actually says.
     See infra, § V.B.1.
                                                                                                   LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                                MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                             600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 6                                                          Seattle, Washington 98101-3143
                                                                                                      (206) 467-1816
          Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 12 of 31



1    Dr. Cobbs was entirely unaware of those conversations. E.g,, id. at 123:3-11; 125:4-6
2    (“Q. And did you inform Dr. Cobbs that you had this e-mail exchange with Mr. Baker?
3    A. No, I did not.”); Ex. G at 60:7-61:21. Dr. Delashaw cannot produce a shred of
4    admissible evidence that Dr. Cobbs conspired to provide information to the Times.
5    G.     Dr. Cobbs Had No Knowledge of or Involvement in Anonymous Emails
6           In the fall of 2016, several mass emails were sent from anonymous email accounts
7    to many health care providers at Swedish, expressing frustration with Swedish
8    administration and Dr. Delashaw’s leadership. E.g., Dkt. 25-1 ¶¶ 87, 91-92. Beyond
9    Dr. Cobbs receiving the emails (as did many others at Swedish), Dr. Delashaw cannot
10   produce any evidence that he had any knowledge of or about them or their senders.
11   See, e.g., Ex. G at 104:13–20; 118:21–119:1.
12                                III. STATEMENT OF ISSUES
13          1.      Should the Court dismiss Dr. Delashaw’s defamation claim against
14   Dr. Cobbs where: (a) the Armada Letter is substantially true and/or its “sting” is true;
15   (b) Dr. Delashaw cannot present clear and convincing evidence that the challenged
16   portions of the Armada Letter (i) were false and/or (ii) harmed Dr. Delashaw’s reputation;
17   (c) HCQIA provides immunity for the Armada Letter; and/or (d) Dr. Delashaw is a public
18   figure and/or the Armada Letter addressed a matter of public concern and Dr. Delashaw
19   cannot show Dr. Cobbs acted with actual malice?
20          2.      Should the Court dismiss Dr. Delashaw’s conspiracy and tortious
21   interference claims where Dr. Delashaw (a) cannot show evidence that Dr. Cobbs
22   participated in the communications; (b) the circumstances are not inconsistent with a
23   lawful or honest purpose; and/or (c) the Court has already concluded that the only
24   arguably false information published in the Articles relates to Dr. Delashaw’s
25   compensation incentives and Dr. Cobbs did not provide any false information to the
26   Times on this issue?

                                                                                       LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                     MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                 600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 7                                              Seattle, Washington 98101-3143
                                                                                          (206) 467-1816
          Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 13 of 31



1                                  IV. EVIDENCE RELIED UPON
2           Dr. Cobbs relies on the Declaration of Malaika M. Eaton in Support of Dr. Cobbs’

3    Second Motion for Partial Summary Judgment (“Eaton Decl.”) and Exhibits A–R attached

4    thereto; the Declaration of Ryder Gwinn and Exhibits A–I attached thereto; and the

5    records and files herein.

6                                V. AUTHORITY AND ARGUMENT
7    A.     Summary Judgment Standard
8           Summary judgment is appropriate if there is “no genuine dispute as to any material

9    fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see

10   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The movant bears the initial burden

11   of showing there is no genuine issue of material fact and that he is entitled to prevail as a

12   matter of law. Id. at 323. If the moving party would not bear the burden of persuasion at

13   trial, he satisfies his burden by demonstrating “that the nonmoving party's evidence is

14   insufficient to establish an essential element of the nonmoving party's claim.” Id. at 331.

15   At that point, the nonmoving party must go beyond the pleadings and identify facts which

16   show a genuine issue for trial. Cline v. Indus. Maint. Eng'g. & Contracting Co., 200 F.3d

17   1223, 1229 (9th Cir. 2000).

18          It bears emphasizing that Dr. Delashaw’s burden of proof is “clear and

19   convincing” evidence and, therefore, the summary judgment standard is different.

20   Because defamation claims are at odds with the First Amendment, the heightened clear

21   and convincing standard of proof applies to each element. Castello v. City of Seattle,

22   C10-1457MJP, 2010 WL 4857022, at *6 (W.D. Wash. Nov. 22, 2010). “In deciding a

23   motion for summary judgment on a claim to which a clear and convincing standard of

24   proof applies, the question is whether the evidence in the record could support a

25   reasonable jury finding that the plaintiff has established the claim by clear and

26   convincing evidence.” Prudential Ins. Co. v. Black, 211 F.3d 1274 (9th Cir. 2000)

                                                                                        LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                      MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                  600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 8                                               Seattle, Washington 98101-3143
                                                                                           (206) 467-1816
          Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 14 of 31



1    (emphasis added).
2    B.     The Court Should Dismiss Dr. Delashaw’s Defamation Claim.
3           1.      Dr. Delashaw must address what the Armada Letter actually says.
4           Dr. Delashaw articulates seven categories of allegedly defamatory statements. See
5    Dkt. 160 at 60 (quoting Dkt. 140 at 8, 10–11). But his characterizations are not the issue.
6    As the Court correctly recognized, “Dr. Delashaw cannot accuse Dr. Cobbs of making
7    statements with actual malice without evidence that he made the statements at issue in the
8    first place.” Dkt. 160 at 64. If Dr. Cobbs did not actually make the statements
9    Dr. Delashaw claims he made, there can be no defamation claim. Thus, Dr. Delashaw’s
10   mischaracterizations that the Armada Letter states “there had been a vote of no
11   confidence” and that “Dr. Cobbs’[] purported concerns were shared by 14 neurosurgeons”
12   cannot give rise to a cognizable defamation claim because, as the Court already
13   concluded, the Armada Letter does not say those things. Dkt. 60 at 64.
14          Similarly, Dr. Delashaw accuses Dr. Cobbs of stating “departures from SNI were
15   due to ‘concerns about quality and an abusive work environment related to
16   Dr. Delashaw.’” Dkt. 140 at 8. That is not what the Armada Letter actually says.
17   The correct text is as follows:
18          In the last two years, we have lost 62 team members from this campus. Our
            current functionality as a surgical institute is severely limited by decreased
19          ability to staff and support our operating rooms, provide effective and safe
            care in our ICU/floor, and demonstrate excellence to our patients in the
20          clinical setting. This in turn, has led to a financial downturn for the institute
            and system. The common thread linking these events is the leadership and
21          management style of Dr. Johnny Delashaw.
22   Dkt. 160 at 62 (quoting Dkt. 117, Ex. 26). When read in context, the “common thread”
23   language clearly refers to the events—loss of staff, loss of functionality, and financial
24   downturn—all of which occurred under Dr. Delashaw’s leadership of SNI. The “common
25   thread” language does not, as Dr. Delashaw suggests, refer to the loss of each of the 62
26   departing team members. Dr. Delashaw also claims the Armada Letter reports “a mass

                                                                                         LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                       MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                   600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 9                                                Seattle, Washington 98101-3143
                                                                                            (206) 467-1816
         Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 15 of 31



1    exodus of surgeons from SNI.” Dkt. 140 at 8. Again, those words do not appear in the
2    Armada Letter. Instead, the letter refers to lost “team members” and “Swedish/SSF
3    Providers Dismissed, Resigned, Reassigned or Position Eliminated.” The Armada Letter
4    identifies only five SNI surgeons who had been dismissed, resigned, reassigned, or whose
5    position had been eliminated, and there is no dispute regarding the accuracy of those five
6    surgeons’ inclusion in the list. When viewing Dr. Delashaw’s claims through the lens of
7    the actual language used in the Armada Letter, it is clear that such claims must fail.
8            2.      The Armada Letter was substantially true.
9            The focus of Dr. Delashaw’s defamation claim against Dr. Cobbs is the Armada
10   Letter. Yet, Dr. Delashaw impermissibly ignores the bulk of the letter while highlighting
11   minor alleged inconsistencies. The main thrust or “sting” of the Armada Letter was that
12   Dr. Delashaw’s abusive and unprofessional conduct caused turmoil within SNI and placed
13   patient safety at risk. Dr. Delashaw does not challenge the truth of those comments, and
14   compared to those comments, the categories of allegedly defamatory statements he does
15   challenge are insignificant.
16                   a.      The Court, not the jury, determines the “sting.”
17           “With respect to falsity, Washington does not require a defamation defendant to
18   “prove the literal truth of every claimed defamatory statement.” Mohr v. Grant, 153
19   Wn.2d 812, 825, 108 P.3d 768 (2005) (internal quotation marks omitted); see also Dkt.
20   160 at 33. Instead, “[a] defendant need only show that the statement is substantially true
21   or that the gist of the story, the portion that carries the ‘sting’, is true.” Id. As this Court
22   has recognized, “[t]he [C]ourt, not the jury, determines the ‘sting’ of a report.” Dkt. 160
23   at 33 (citing Mohr, 108 P.3d at 775).
24                   b.      The “sting” of the Armada Letter were the numerous serious
                             concerns about Dr. Delashaw’s disruptive behavior.
25
             The “gist” or “sting” of the Armada Letter are statements conveying the widely-
26
     held concerns about Dr. Delashaw’s behavior, which included “a pattern of intimidation,
                                                                                           LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                        MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                     600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 10                                                 Seattle, Washington 98101-3143
                                                                                              (206) 467-1816
         Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 16 of 31



1    harassment, and retaliation”; “discouraging the reporting of errors”; “discouraging staff
2    from asking questions”; and “jeopardizing patient safety with disruptive behavior.”
3    Dkt. 160 at 6 (citing Dkt. 117, Ex. 26). Instead of alleging defamation based on these
4    scathing statements, Dr. Delashaw resorts to splitting hairs in order to highlight minor
5    alleged discrepancies in the Armada Letter’s meaning.
6           The categories of allegedly defamatory statements Dr. Delashaw articulates can
7    hardly be said to make up the “sting” of the letter. Dr. Delashaw argues that the SNI
8    surgeons who attended an October 30, 2016, meeting with Swedish administrators did not
9    “unanimously identif[y] serious concerns” about or “lack … confidence and trust” in his
10   leadership, even though at least a firm majority undisputedly did. Compare Dkt 160 at 60,
11   with Dkt. 117, Ex. 26 at COBBS00002371–72; see also Gwinn Decl. ¶ 10. Additionally,
12   Dr. Delashaw attacks the statement that his “leadership and management style” was a
13   “common thread” linking certain events, including the loss of “62 team members” who
14   had departed the campus over the prior two years, but he does not and cannot present clear
15   and convincing evidence that he was not a factor in many of those departures. Dkt. 117,
16   Ex. 26 at COBBS00002369. These minor discrepancies, even if not literally true, still
17   pale in comparison to the rest of the Armada Letter. Dr. Cobbs does not need to “prove
18   the literal truth of every claimed defamatory statement,” and here, the “sting” of his letter
19   lie outside of the “claimed defamatory statement[s].” Mohr, 108 P.3d 768, 775.
20                  c.      Dr. Delashaw has not challenged the truth of the “sting.”
21          The “sting” of Dr. Cobbs’ letter was the myriad of complaints issued by numerous
22   providers described above, yet Dr. Delashaw concedes that “this lawsuit is not about those
23   complaints.” Dkt. 140 at 6; see also id. at 8 (“Dr. Delashaw’s claim is not that Dr. Cobbs
24   alerted Swedish leadership to the claims investigated by the MQAC.”). Knowing he faced
25   a hopeless battle—in light of, among other things, the scathing findings and conclusions
26   contained in the MQAC Order—Dr. Delashaw has made the strategic decision not to

                                                                                        LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                      MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                  600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 11                                              Seattle, Washington 98101-3143
                                                                                           (206) 467-1816
          Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 17 of 31



1    challenge the truth of those complaints. Instead, he bases his defamation claim on
2    wordsmithing inconsistencies. But in a defamation case like this, Dr. Delashaw cannot
3    ignore the forest for the trees.
4             The fundamental question here is whether Dr. Delashaw can present clear and
5    convincing evidence such that “a rational trier of fact [could] find that [any] substantively
6    false parts of the [Armada Letter] were a factual cause of damage that would not have
7    been caused anyway by the substantively true [or unchallenged] parts of the [letter].”
8    Schmalenberg, 87 Wn. App. at 602–03. The answer is, emphatically: no. “[N]o
9    reasonable person could find that falsity of this minor sort was a factual cause of [Dr.
10   Delashaw’s alleged] damage that would not have occurred anyway, due to the gist of the
11   [letter] being true.” Id. at 603–04. The Court should find that the substantial truth of the
12   Armada Letter remains unchallenged and dismiss the defamation claim against Dr. Cobbs.
13            3.       Dr. Delashaw cannot establish by clear and convincing evidence that
                       the remaining statements were false and/or harmed his reputation.
14
              Even if the Armada Letter were not substantially true (it is), Dr. Delashaw’s claims
15
     would still fail because he cannot satisfy each element as to the two remaining categories
16
     of claimed defamatory statements. 5 A plaintiff claiming defamation must establish
17
     (1) falsity, (2) an unprivileged communication, (3) fault, and (4) damages. Mohr, 108
18
     P.3d 773. A defamation plaintiff attempting to survive summary judgment must
19
     demonstrate that he “can prove by clear and convincing evidence all of the required
20
     elements of [his] defamation claim.” AR Pillow Inc. v. Maxwell Payton, LLC, C11-
21
     1962RAJ, 2012 WL 6024765, at *6 (W.D. Wash. Dec. 4, 2012); see also Castello, 2010
22
     WL 4857022 at *6. Accordingly, Dr. Delashaw must present clear and convincing
23
     evidence such that “a reasonable jury [could] find[]that” he has proven the two remaining
24
     5
25     As set forth below, infra, § V.B.4-5, the Court’s earlier ruling that Dr. Delashaw failed to show Dr. Cobbs
     acted with malice with respect to five of the seven categories of allegedly defamatory statements, Dkt. 160
26   at 69, necessitates dismissal of claims based on those statements under the HCQIA, because Dr. Delashaw is
     a public figure doctrine, and because the Armada Letter addresses matters of public concern.
                                                                                                    LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                                 MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                              600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 12                                                          Seattle, Washington 98101-3143
                                                                                                       (206) 467-1816
          Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 18 of 31



1    statements (1) were false and (2) caused damages. He cannot do either.
2                      a.       Dr. Delashaw cannot establish by clear and convincing evidence
                                that his “leadership and management style” was not a
3                               “common thread” linking the loss of many team members.
4             First, Dr. Delashaw cannot satisfy the clear and convincing standard with respect
5    to the falsity element of the statement in the Armada Letter that his “leadership and
6    management style” were a “common thread” linking several events including, among
7    other things, the loss of “62 team members from th[e] campus.” Dkt. 117, Ex. 26. For
8    one, Dr. Delashaw was the leader of SNI when the departures occurred. Additionally,
9    MQAC concluded that Dr. Delashaw “contributed to the loss of experienced personnel,”
10   and that, “[a]s a result of [Dr. Delashaw’s] disruptive behavior, multiple nurses left their
11   positions at Swedish.” Dkt. 160 at 8-9 (quoting Dkt. 117, Ex. 35 ¶¶ 1.6, 1.30). 6
12   Similarly, Mary Fearon, the former Swedish Cherry Hill Director of Perioperative
13   Services testified that she “ethically … could not support the direction of SNI” because of
14   Dr. Delashaw and “started looking for another position.” Ex. H ¶ 18. Other former
15   Swedish providers have offered similar testimony. See, e.g., Ex. I at 40:22–24; Ex. J at
16   693:14-20. To meet his burden of proving that the allegedly defamatory portions of the
17   Armada Letter were not substantially true, Dr. Delashaw would have to present testimony
18   from numerous former SNI physicians, nurses, and support staff members who left SNI
19   during Dr. Delashaw’s tenure (but before Dr. Cobbs sent the Armada Letter) that his
20   “leadership and management style” was not “[t]he common thread linking” their
21   departures. See, Dkt. 160 at 62–63 (quoting Dkt. 117, Ex. 26) (discussing the statement in
22   the Armada Letter concerning a correlation between Dr. Delashaw’s unprofessional
23   conduct and the exodus of SNI team members). Notably, however, not one has testified in
24   this case that his or her departure had nothing to do with Dr. Delashaw. Nor have any
25
     6
       Although this finding may not have collateral estoppel effect (i.e., the issues adjudicated by MQAC must
26   still be litigated here), it is among the plethora of evidence that weighs against Dr. Delashaw, which he will
     have to try to overcome with clear and convincing contradictory evidence of his own.
                                                                                                     LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                                  MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                               600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 13                                                           Seattle, Washington 98101-3143
                                                                                                        (206) 467-1816
            Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 19 of 31



1    sworn statements to that effect been produced in discovery. (Dr. Delashaw’s counsel have
2    also confirmed they have not obtained sworn witness statements. Ex. K.) Dr. Delashaw
3    cannot satisfy this element, and his claim based on the second remaining statement fails.
4                        b.      Dr. Delashaw cannot prove by clear and convincing evidence
                                 that Dr. Cobbs caused reputational damage.
5
                In his interrogatory answers, Dr. Delashaw identifies two categories of alleged
6
     damages (without specifying amounts): reputational damage and lost wages. See Ex. L at
7
     5 (“Dr. Delashaw will request damages of a currently unknown amount for (1) loss of
8
     income and (2) injury to reputation.”). 7 But in his deposition, Dr. Delashaw attributed all
9
     his alleged reputational damage to the Times and MQAC:
10
                The damning of my reputation came through the Seattle Times articles
11              which basically are distributed throughout the world through -- through
                Google and the Internet. That's how my reputation got damaged. And then
12              my reputation was also damaged by the medical commission.
13   Ex. M at 876:20–25. The Court already concluded that Dr. Delashaw cannot claim
14   damage based on MQAC’s actions. Dkt. 160 at 73. Thus, Dr. Delashaw, by his own
15   admission, has no actionable claim against Dr. Cobbs for reputational damages.
16              This conclusion is supported by the abundant evidence in the record. For example,
17   Dr. Delashaw cannot provide clear and convincing evidence in the record that the Armada
18   Letter’s use of the word “unanimous” to describe the concerns expressed by SNI surgeons
19   about Dr. Delashaw at the October 30, 2016, meeting caused him harm. This is because
20   the evidence in the record shows that the Swedish administrators to whom Dr. Cobbs sent
21   the Armada Letter immediately disregarded the “unanimous” language. Altaras, the
22   former Swedish Seattle COO, testified that both she and former Swedish CEO did not
23   believe Dr. Cobbs’ statement that the SNI surgeons were unanimous. Ex. B at 202:6-
24   203:1; see also Ex. C. Dr. Delashaw has not presented contradictory evidence, nor has he
25   presented evidence that the “unanimous” language (as opposed to a perhaps more
26
     7
         Dr. Delashaw’s failure to provide damage amounts should, itself, preclude any damage claims.
                                                                                                   LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                                 MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                             600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 14                                                         Seattle, Washington 98101-3143
                                                                                                      (206) 467-1816
         Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 20 of 31



1    appropriate word, like “majority”) caused harm to him or his reputation. See, e.g.,
2    Schmalenberg, 943 P.2d at 363–64 (plaintiff must be able to show allegedly false portion
3    of statement would have caused damage “that would not have been caused anyway” by
4    the true parts); see also Ex. N at 710:19–712:8 (attributing reputational damage to
5    MQAC’s actions).
6           Similarly, Dr. Delashaw points to external statements Dr. Cobbs made, including
7    to Dr. Laws and Dr. Newell, as bases for his defamation claim. But he cannot show that
8    such statements further eroded his reputation. Dr. Laws testified that, before speaking
9    with Dr. Cobbs, he had “disdain” for Dr. Delashaw. Ex. D at 7:5-6, 16:1-10. Similarly,
10   Dr. Newell sued Swedish (and won a $17.5 million award) because he was terminated in
11   retaliation for raising complaints against Dr. Delashaw. Ex. E at 2-3; see also Dkt. 160 at
12   4. Dr. Cobbs could not harm Dr. Delashaw by expressing concerns to Dr. Laws and Dr.
13   Newell that they, themselves, already shared, and there is no evidence that anyone Dr.
14   Cobbs communicated with outside Swedish caused harm to Dr. Delashaw.
15                  c.     Dr. Delashaw cannot prove by clear and convincing evidence
                           that Dr. Cobbs caused lost income.
16
            In concluding that Dr. Delashaw cannot seek from Dr. Cobbs damages allegedly
17
     caused by MQAC’s actions, the Court “acknowledge[d] that Dr. Delashaw believes he can
18
     prove that actions Dr. Cobbs took outside of his statements to MQAC caused Dr.
19
     Delashaw’s damages.” Dkt. 160 at 73 n.20. Yet, the only testimony Dr. Delashaw has
20
     offered regarding the cause of his alleged lost income relates to damage caused by
21
     MQAC. Ex. N at 710:19–712:8. Neither Dr. Delashaw nor his expert has explained with
22
     clear and convincing evidence how the allegedly defamatory portions of the Armada
23
     Letter have prevented Dr. Delashaw from obtaining employment. Id.; see also Ex. O ¶ 14
24
     (Dr. Delashaw’s expert “assumes” he will be unable to mitigate damages but does not
25
     explain how the Armada Letter contributed to the alleged inability to mitigate). So,
26

                                                                                      LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                    MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 15                                            Seattle, Washington 98101-3143
                                                                                         (206) 467-1816
         Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 21 of 31



1    although the Court left the door open in ruling on Dr. Cobbs’ 1st MSJ, it is now time to
2    close it for lack of evidence of causation.
3           4.      The HCQIA provides immunity for Dr. Cobbs’ statements.
4           Although the Court concluded that Dr. Delashaw may argue Dr. Cobbs forfeited
5    the intra-corporate communications privilege in ways other than by making statements
6    with actual malice, that qualified privilege is not the only protection afforded Dr. Cobbs’
7    statements. One such protection is found in the Health Care Quality Improvement Act
8    (“HCQIA”), 42 U.S.C. 11111(a)(2)—a federal statute that provides immunity for
9    individuals, such as Dr. Cobbs, who report professional misconduct about physicians.
10                  a.      The HQCIA protects individuals who provide information to a
                            professional review body “regarding the … professional
11                          conduct of a physician” absent a showing of knowing falsity.
12          “Washington provides two layers of legal protection for persons who participate in
13   a professional peer review action. The first layer comes from federal law.” Naini v. King
14   Cty. Hosp. Dist. No. 2, C19-0886-JCC, 2019 WL 5294783, at *4 (W.D. Wash. Oct. 18,
15   2019) (citing 42 U.S.C. § 11111(a); RCW 7.71.020). That federal layer of protection, the
16   HCQIA, primarily covers persons who participate in a “professional review action” and
17   provides that such participants “shall not be liable in damages ... with respect to the
18   action.” 42 U.S.C. § 11111(a)(1). But the HCQIA also “separately provides protections
19   to those who provide information to professional review bodies regarding the competence
20   or professional conduct of a physician.” Kunajukr v. Lawrence & Mem'l Hosp., Inc.,
21   3:05-CV-1813J, 2009 WL 651984, at *22 n.18 (D. Conn. Jan. 12, 2009).
22          Notwithstanding any other provision of law, no person (whether as a
            witness or otherwise) providing information to a professional review body
23          regarding the … professional conduct of a physician shall be held, by
            reason of having provided such information, to be liable in damages under
24          any law of the United States or of any State … unless such information is
            false and the person providing it knew that such information was false
25
     42 U.S.C. § 11111(a)(2). “The applicability of this latter provision is not contingent on
26
     the existence of a professional review action or the fulfillment of the requirements of
                                                                                        LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                      MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                  600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 16                                              Seattle, Washington 98101-3143
                                                                                           (206) 467-1816
         Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 22 of 31



1    § 11112(a) [pertaining to such actions], but it does not apply if the information is false and
2    the person providing it knew such information was false.” Kunajukr, 2009 WL 651984
3    at *22 n.18 (emphasis added). The Armada Letter is immune under section 11111(a)(2).
4                   b.      Swedish and the MEC are “professional review bod[ies].”
5           The HCQIA defines “professional review body” to mean the hospital as a whole,
6    as well as committees within the hospital tasked with performing peer review activities:
7           “[P]rofessional review body” means a health care entity and the governing
            body or any committee of a health care entity which conducts professional
8           review activity, and includes any committee of the medical staff of such an
            entity when assisting the governing body in a professional review activity.
9
     42 U.S.C. § 11151(11) (emphasis added). Swedish is unquestionably a “health care
10
     entity,” and the MEC at Swedish, which has oversight over privilege and credentialing at
11
     Swedish, see, e.g., Ex. P at 171:17-23, is also a “professional review body.” As such, any
12
     person who provided information to Swedish (or to its MEC) “regarding the competence
13
     or professional conduct of a physician” is immune from liability under section
14
     11111(a)(2) of the statute, regardless of whether the information was provided in
15
     connection with or in furtherance of “professional review activity.” Id.; see also
16
     Kunajukr, 2009 WL 651984, at *22 n.18. Section 11111(a)(2) applies to Dr. Delashaw’s
17
     claims against Dr. Cobbs.
18
                    c.      The HQCIA immunizes Dr. Cobbs, even where the intra-
19                          corporate privilege might not.
20          Under the HCQIA, the Armada Letter cannot give rise to a civil claim unless Dr.
21   Delashaw can prove that the statements in it were false and that Dr. Cobbs knew they
22   were false. Dr. Cobbs previously sought a narrow ruling that the intra-corporate
23   communication privilege provided immunity because Dr. Delashaw could not prove
24   malice. In response to that narrow motion, the Court concluded “Dr. Delashaw has failed
25   to establish that Dr. Cobbs acted with actual malice” with regard to five of the seven
26   categories of alleged defamatory statements contained in the Armada Letter. Dkt. 160 at

                                                                                       LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                     MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                 600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 17                                             Seattle, Washington 98101-3143
                                                                                          (206) 467-1816
         Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 23 of 31



1    69. Malice is a lower standard than the exception set forth in section 11111(a)(2).
2    Compare id. at 60 (“Actual malice exists when a false statement is made ‘with knowledge
3    of its falsity or with reckless disregard of its truth or falsity.’”) (quoting Herron v. KING
4    Broad. Co., 746 P.2d 295, 301 (1987)), with 42 U.S.C. 11111(a)(2) (person providing
5    information to a hospital about “competence or professional conduct of a physician” is
6    immune “unless such information is false and the person providing it knew that such
7    information was false”); see also Dkt. 160 at 64. The Court’s conclusion that Dr.
8    Delashaw could not even meet the actual malice standard leads inevitably to the
9    conclusion that Dr. Delashaw cannot meet the higher HCQIA standard such that Dr.
10   Cobbs is immune from claims based on those five categories of statements. Accordingly,
11   under this Court’s ruling and the HCQIA, the only statements that could conceivably form
12   a basis for Dr. Delashaw’s defamation claims against Dr. Cobbs are that “[t]he surgeons
13   group unanimously identified serious concerns in three domains” and that Dr. Delashaw’s
14   “leadership and management style” were a “common thread” linking several events,
15   including the loss of 62 team members. Dkt. 160 at 60-61. But as explained below, even
16   those statements are immune.
17                    d.      Dr. Delashaw cannot prove knowing falsity.
18           The Court’s prior ruling left the door open for Dr. Delashaw to show that
19   Dr. Cobbs acted with reckless disregard as to the two remaining allegedly defamatory
20   statements, thus precluding application of the intra-corporate privilege. See, Dkt. 160 at
21   61-63; see also Prudential Ins., 211 F.3d at 1274. This, however, is not sufficient to
22   survive HCQIA. To overcome this barrier would require Dr. Delashaw to establish by
23   clear and convincing evidence that Dr. Cobbs’ statements were false and he knew they
24   were false. Dr. Delashaw cannot make this showing. 8 For example, not perceiving new
25
     8
       Dr. Delashaw cannot show by clear and convincing evidence that Dr. Cobbs acted with knowledge of the
26
     statements’ falsity because Dr. Delashaw himself admits that Dr. Cobbs believed in the truth of his
     statements. Dkt. 117, Ex. 3 at 156:9–11.
                                                                                               LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                             MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                         600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 18                                                     Seattle, Washington 98101-3143
                                                                                                  (206) 467-1816
         Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 24 of 31



1    surgeons to be part of the “unanimous” surgeons group, see Dkt. 160 at 61-63, is different
2    than admitting knowledge that those new surgeons disagreed with the concerns expressed
3    by the majority of the group. The former might be reckless, but only the latter could
4    qualify as actual knowledge of falsity. Similarly, in partially denying Dr. Cobbs’ 1st MSJ
5    Motion, the Court noted that Dr. Cobbs was unable to confirm the reasons two former
6    providers departed SNI, and that such admission could give rise to a finding that Dr.
7    Cobbs had “reason to know” that the “common thread” language “may have been an
8    exaggeration.” Dkt. 160 at 63. But that is a far cry from admitting knowledge that the
9    statement was false. Id. Dr. Delashaw must present clear and convincing evidence of the
10   latter. He cannot.
11          5.      Dr. Delashaw must but cannot prove actual malice
12          The HCQIA unquestionably immunizes Dr. Cobbs for sending the Armada Letter
13   barring a showing of falsity and Dr. Cobbs’ actual knowledge of such falsity. But even if
14   the HCQIA were inapplicable, Dr. Cobbs’ statements—internal and external to Swedish—
15   are qualifiedly protected because Dr. Delashaw is a public figure and Dr. Cobbs’
16   communications addressed matters of public concern. Both require application of the
17   actual malice standard to Dr. Delashaw’s defamation claims.
18                  a.     Whether Dr. Delashaw is a public figure and whether the
                           Armada Letter addressed public concerns are questions of law.
19
            Whether Dr. Delashaw is a public figure and whether Dr. Cobbs’ statements
20
     addressed a matter of public concern are questions of law appropriately decided by the
21
     Court on summary judgment. Valdez-Zontek v. Eastmont Sch. Dist., 154 Wn. App. 147,
22
     159–60, 225 P.3d 339 (2010) (“Whether the plaintiff is a public figure for purposes of a
23
     defamation claim is a question of law for the court to decide.”); Johnson v. Ryan, 186 Wn.
24
     App. 562, 580, 346 P.3d 789 (2015) (court “must determine whether the content, form,
25
     and context of the speech are primarily of a private or primarily of a public concern”);
26
     U.S. ex rel. Klein v. Omeros Corp., 897 F. Supp. 2d 1058, 1071–72 (W.D. Wash. 2012)
                                                                                      LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                    MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 19                                            Seattle, Washington 98101-3143
                                                                                         (206) 467-1816
         Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 25 of 31



1    (concluding on summary judgment that allegedly defamatory statements “involved a
2    matter of public concern”). When either of these determinations are made (as the Court
3    should here), the actual malice standard applies.
4                   b.      Dr. Delashaw is a public figure.
5           Public figures for defamation purposes include “anyone who is famous or
6    infamous because of who he is or what he has done.” Manzari v. Associated Newspapers
7    Ltd., 830 F.3d 881, 888 (9th Cir. 2016) (internal quotation marks omitted). As the United
8    States Supreme Court explained, a defamation plaintiff can be either a “general purpose”
9    public figure or a “limited purpose” public figure. Gertz v. Robert Welch, Inc., 418 U.S.
10   323, 351, 94 S.Ct. 2997 (1974); see also Paterson v. Little, Brown & Co., 502 F. Supp. 2d
11   1124, 1140–41 (W.D. Wash. 2007). Importantly, “[a]n individual need not be known
12   outside of his or her particular industry to be a limited purpose public figure.” Paterson,
13   502 F. Supp. 2d at 1140–41. For example, in Exner v. Am. Med. Ass'n, a physician was
14   found to be a public figure “in regard to the limited issue of fluoridation” where the
15   physician had “assumed leadership” and “attempted to influence the outcome of the
16   issue.” 12 Wn. App. 215, 224, 529 P.2d 863 (1974). The plaintiff had “written books and
17   magazine articles” and “lectured” on the topic, among other activities. Limited purpose
18   public figures have also included art restorers and supermarket executives, among others,
19   who were “well-known in the profession, but not outside of it.” Id. (citing Waldbaum v.
20   Fairchild Publications, Inc., 627 F.2d 1287 (D.C.Cir.1980); Daniel Goldreyer, Ltd. v.
21   Dow Jones & Co., Inc., 259 A.D.2d 353, 687 N.Y.S.2d 64 (N.Y.A.D.1999)).
22          When a plaintiff is a public figure, he must prove defamatory statements were
23   made with actual malice. Tilton v. Cowles Pub. Co., 76 Wn.2d 707, 716–17, 459 P.2d 8
24   (1969). “The actual malice standard applies to any aspect of a public official's life
25   reflecting upon his or her fitness for the position.” Valdez-Zontek, 225 P.3d at 346.
26   Accordingly, so long as the allegedly defamatory statements touch on the limited purpose

                                                                                       LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                     MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                 600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 20                                             Seattle, Washington 98101-3143
                                                                                          (206) 467-1816
         Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 26 of 31



1    for which a plaintiff is a public figure, the actual malice standard applies. Id.
2           Dr. Delashaw is, at a minimum, a limited purpose public figure in the world of
3    neurosurgery, hospital administration, and physician compensation. His supporters have
4    submitted sworn statements attesting to his visibility in the field of medicine, and in
5    particular, neurosurgery. See, e.g., Dkt. 1 at 61 (Dr. Delashaw is a “world-renowned”
6    surgeon), at 94 ¶ 3 (Dr. Delashaw is “one of the best, busiest, and well-known
7    neurosurgeons in the country”), at 145 ¶ 6 (Dr. Delashaw is “well known in the academic
8    community both nationally and internationally” for publishing “over 60 peer reviewed
9    articles [and] book chapters” and teaching “courses nationally and internationally”). Like
10   the limited purpose public figure plaintiff in Exner, Dr. Delashaw has published articles
11   and book chapters, and has lectured extensively both nationally and abroad. Id. He is also
12   an infamous recipient of exorbitant public compensation. See, e.g., Ex-Coach Slips from
13   PERS Pinnacle, THE REGISTER-GUARD, available at https://www.registerguard.com/rg/
14   news/local/34636347-75/oregon-duck-mike-bellotti-bumped-from-top-pers-recipient-
15   spot-by-a-former-ohsu-doc.html.csp (last accessed, June 25, 2020). As one physician
16   explained to the Times: bringing Dr. Delashaw to your hospital is “like bringing Tom
17   Brady on your team.” Ex. Q at 333:11–19. Dr. Delashaw must show statements that
18   relate to his conduct as a neurosurgeon and hospital administrator were made with malice.
19                  c.      Dr. Cobbs’ statements addressed matters of public concern.
20          Even if Dr. Delashaw were not a public figure (he is), he must still prove malice if
21   Dr. Cobbs’ statements addressed matters of public concern (they do). “[A]n actual malice
22   standard of fault should apply where a private figure plaintiff is allegedly defamed by a
23   statement pertaining to a matter of public concern.” Alpine Indus. Computers, Inc. v.
24   Cowles Pub. Co., 114 Wn. App. 371, 393, 57 P.3d 1178 (2002), amended, 64 P.3d 49
25   (Wash. Ct. App. 2003). “[S]peech is of public concern when it can ‘be fairly considered
26   as relating to any matter of political, social, or other concern to the community.’”

                                                                                         LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                      MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                  600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 21                                              Seattle, Washington 98101-3143
                                                                                           (206) 467-1816
          Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 27 of 31



1    Snyder v. Phelps, 562 U.S. 443, 131 S. Ct. 1207, 1211 (2011) (citations omitted).
2           Here, concerns about Dr. Delashaw’s misconduct—which MQAC found resulted
3    in the departure of health care providers and jeopardized patient safety at the region’s
4    premier neuroscience center—unquestionably address a matter of public concern. Indeed,
5    MQAC went so far as to find that “the public [was] put at increased risk” because of the
6    conduct addressed in Dr. Cobbs’ statements. Dkt. 160 at 9 (emphasis added) (quoting
7    Dkt. 117, Ex. 35 ¶¶ 1.28-1.30). Because Dr. Cobbs’ statements implicated patient and
8    public safety, the actual malice standard applies.
9                   d.      The Court already concluded Dr. Delashaw cannot prove Dr.
                            Cobbs acted with actual malice in making certain statements.
10
            Because the actual malice standard applies to all Dr. Cobbs’ statements about
11
     Dr. Delashaw irrespective of the intra-corporate communication privilege, the Court
12
     should dismiss Dr. Delashaw’s defamation claim against Dr. Cobbs with respect to topics
13
     about which the Court has already concluded Dr. Delashaw failed to establish Dr. Cobbs
14
     acted with actual malice. Dkt. 160 at 68-69.
15
     C.     The Court Should Dismiss Dr. Delashaw’s Civil Conspiracy and Tortious
16          Interference Claims
17          Consistent with the Court’s MSJ Order, Dr. Cobbs respectfully requests that the
18   Court dismiss Dr. Delashaw’s civil conspiracy and tortious interference claims against
19   Dr. Cobbs to the extent they arise out of any of the alleged defamation dismissed pursuant
20   to the foregoing arguments in sections V.B–F. See Dkt. 160 at 69 n.18 (dismissing
21   “Dr. Delashaw’s tortious interference and civil conspiracy claims to the same extent as
22   Dr. Delashaw’s defamation claims”). But Dr. Delashaw also alleges a broader civil
23   conspiracy involving Dr. Cobbs and others to (i) send anonymous mass emails within
24   Swedish and (ii) to provide the Times with false information about Dr. Delashaw.
25   Neither claim is true. And, neither claim can survive summary judgment in light of the
26   lack of evidence and the Court’s prior rulings.

                                                                                       LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                     MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                 600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 22                                             Seattle, Washington 98101-3143
                                                                                          (206) 467-1816
         Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 28 of 31



1           1.      Dr. Delashaw’s conspiracy and tortious interference claims are
                    impermissibly based on “mere suspicion.”
2
            Dr. Delashaw attempts to hold Dr. Cobbs responsible for at least two anonymous
3
     mass emails that were circulated throughout Swedish, and for providing information to the
4
     Times. After more than two years of discovery, Dr. Delashaw is still left with nothing
5
     more than suspicion, speculation, and conjecture that Dr. Cobbs was involved in sending
6
     those emails and leaking information to the Times. He was not. See, e.g., Ex. F at
7
     121:25–123:2, 123:3-11, 125:4-6; Ex. G at 60:7-61:21, 104:13–20; 118:21–119:1.
8
     “Where mere suspicion is raised by the evidence, there is not a sufficient basis to support
9
     a finding of conspiracy.” Holman v. Coie, 11 Wn. App. 195, 215–16, 522 P.2d 515
10
     (1974); see also Johnston v. Hidden Cove Prop. Owners Ass'n LLC, 195 Wn. App. 1008
11
     (2016) (plaintiff’s failure to “provide admissible, non-speculative evidence to show that
12
     [defendant] was involved in a conspiracy” requires summary judgment dismissal); Woody
13
     v. Stapp, 146 Wn. App. 16, 23, 189 P.3d 807 (2008) (“[S]peculation does not rise to clear,
14
     cogent, and convincing evidence of a conspiracy” required to survive summary judgment).
15
     Tortious interference claims similarly cannot rest on “[s]uspicion, speculation or
16
     conjecture.” Holman, 522 P.2d at 526. Here, Dr. Delashaw cannot hold Dr. Cobbs
17
     accountable for the anonymous mass emails or Times articles simply because he
18
     (wrongly) suspects Dr. Cobbs’ involvement.
19
            2.      Dr. Cobbs’ efforts to remove Dr. Delashaw from a leadership role are
20                  not inconsistent with a lawful or honest purpose.
21          Dr. Cobbs admittedly consulted with SNI surgeons including, without limitation,

22   Ryder Gwinn, Jens Chapman, Stephen Montieth, Akshal Patel, Rod Oskouian, and Marc

23   Mayberg, to prepare a joint letter to Armada outlining Swedish employees’ concerns

24   about Dr. Delashaw. And, Dr. Cobbs admittedly worked with Dr. Mayberg, Dr. Gwinn,

25   and others to encourage administration to remove Dr. Delashaw from his leadership role.

26   But these actions cannot form the basis for a civil conspiracy claim.

                                                                                      LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                    MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 23                                            Seattle, Washington 98101-3143
                                                                                         (206) 467-1816
         Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 29 of 31



1           “The test of the sufficiency of the evidence to prove a conspiracy is that the
2    circumstances must be inconsistent with a lawful or honest purpose and reasonably
3    consistent only with existence of the conspiracy.” Corbit v. J. I. Case Co., 70 Wn.2d 522,
4    529, 424 P.2d 290 (1967) (emphasis added). “The legal concept of civil conspiracy does
5    not necessarily encompass or apply as to all of the verbal or physical actions of parties
6    who, by happenstance, are interested in the same general subject matter.” Id.; see also
7    Seaside Inland Transp. v. Coastal Carriers LLC, 2:17-CV-00143-SMJ, 2019 WL
8    4918747, at *10 (E.D. Wash. Oct. 4, 2019). Working with co-workers to remove from
9    power an abusive, intimidating, retaliatory, and disruptive leader is neither “inconsistent
10   with a lawful or honest purpose” nor “consistent only with the existence” of an unlawful
11   conspiracy. Corbit, 70 Wn.2d at 529. The Court should dismiss Dr. Delashaw’s civil
12   conspiracy claim based on Dr. Cobbs’ efforts to alert Swedish, as Swedish’s code of
13   conduct required him to do, Ex. R at JDEL_017082, of Dr. Delashaw’s misconduct.
14          3.      The Court concluded that the only potentially false information
                    contained in the Times’ Articles related to financial incentives.
15
            This Court already concluded that the Times’ Articles are true, with the limited
16
     exception of statements concerning Dr. Delashaw’s financial incentives to pursue a high
17
     patient volume. Dkt. 160 at 53-54. To the extent there remain any conspiracy or tortious
18
     interference claims based on allegations that Dr. Cobbs or his purported co-conspirators
19
     provided false information to the Times, such claims must be dismissed unless
20
     Dr. Delashaw can show that Dr. Cobbs provided the Times with false information that the
21
     Times published. Dr. Delashaw can do neither: he cannot show Dr. Cobbs provided the
22
     Times with false information on that issue, and he cannot establish that the Times
23
     published any information from Dr. Cobbs on that issue. See supra § V.C.1.
24
                                        VI. CONCLUSION
25
            For the foregoing reasons, Dr. Cobbs respectfully requests that the Court grant
26
     summary judgment dismissal of Dr. Delashaw’s claims against Dr. Cobbs.
                                                                                       LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                     MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                 600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 24                                             Seattle, Washington 98101-3143
                                                                                          (206) 467-1816
        Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 30 of 31



1         DATED this 8th day of July, 2020.
2                                     McNAUL EBEL NAWROT & HELGREN PLLC
3
                                      By: s/Malaika M. Eaton
4                                            Malaika M. Eaton, WSBA No. 32837
                                             Jehiel I. Baer, WSBA No. 46951
5
                                      600 University Street, Suite 2700
6                                     Seattle, Washington 98101
                                      (206) 467-1816
7                                     meaton@mcnaul.com
                                      jbaer@mcnaul.com
8
                                      SOMERVILLE, LLC
9
10                                    By: s/John Q. Somerville
                                             John Q. Somerville, Admitted Pro Hac Vice
11
                                      300 North Richard Arrington Boulevard, Suite 710
12                                    Birmingham, Alabama 35203
                                      (205) 871-2183
13                                    jqs@somervillellc.com
14                                    Attorneys for Defendant Charles Cobbs
15

16

17

18

19

20

21

22

23

24

25

26

                                                                                LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                              MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                          600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 25                                      Seattle, Washington 98101-3143
                                                                                   (206) 467-1816
          Case 2:18-cv-00537-JLR Document 185 Filed 07/08/20 Page 31 of 31



1                                         CERTIFICATE OF SERVICE
2              I hereby certify that on July 8, 2020, I electronically filed the foregoing with the

3    Clerk of the Court using the CM/ECF system, which will send notification of such filing

4    to all parties of record.

5              DATED: July 8, 2020.

6                                              By:   s/Malaika M. Eaton
                                                       Malaika M. Eaton, WSBA No. 32837
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                          LAW OFFICES OF

     DEF. COBBS’ 2D MOT. FOR SUMM. J.                                        MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                    600 University Street, Suite 2700
     (No. 18-cv-00537-JLR) – Page 26                                                Seattle, Washington 98101-3143
     3847-002 jf23fx10bc.004 2020-07-08                                                      (206) 467-1816
